—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Weiner, J.), dated July 22, 1996, as, after a nonjury trial, inter alia, awarded maintenance to the wife in *481the amount of $257 per week for a period of seven years and child support in the amount of $207.59 per week.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Upon consideration of the relevant factors governing the awarding of maintenance (see, Domestic Relations Law § 236 [B] [6]), we discern no impropriety in the trial court’s award of maintenance to the plaintiff wife.
We have examined the appellant’s remaining contentions and find them to be without merit. Miller, J. P., Ritter, Altman and Krausman, JJ., concur.